Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 15-24 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejection of the claims 1-8, 10-13, and 15-24 have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Schropfer reference.

The rejection of claim 9 has been withdrawn and that claim is now objected to for containing allowable subject matter in view of the amendments and prior art of record, see below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-13, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US Pub. No. 2014/0240122), hereafter “Roberts,” in view of Marquet et al (European Patent Application Publication No. EP 2,741,469) and Schropfer et al (US Pub. No. 2015/0326550), hereafter, “Schropfer.”

As to claim 1, Roberts discloses a computer-implemented method for communicating information related to computing device activity, the method comprising: 
determining a first level of activity from a plurality of levels of activity (Fig. 3, label 300 reading on “actor device,” and [0073], particularly, “In various embodiments, updates occur 
detecting, at an actor device, a first user activity associated with a first application executing on the actor device (Fig. 3, label 300 reading on “actor device,” and [0073], particularly, “In various embodiments, updates occur when a threshold amount of new activity data is accumulated, or when a threshold change in activity data/metrics occurs, or when specific types of activity data are generated, etc.”); 
in response to determining that the first user activity satisfies the first level of activity, producing, at the actor device, an activity notification that includes information related to the first user activity ([0073], “In various embodiments, updates occur when a threshold amount of new activity data is accumulated, or when a threshold change in activity data/metrics occurs, or when specific types of activity data are generated, etc.”); and 
transmitting the activity notification to an observer device for display (Fig. 3, label 302 reading on “observer device” and [0073]-[0075], particularly, “In various embodiments, updates occur when a threshold amount of new activity data is accumulated, or when a threshold change in activity data/metrics occurs, or when specific types of activity data are generated, etc…For example, in some embodiments, a notification is presented when a threshold for a particular activity metric is reached. By way of example, a notification may be presented when one of the following thresholds is reached: a threshold number of steps taken, a threshold number of steps/floors (or altitude) climbed, a threshold distance traveled, a threshold number of active minutes achieved, a threshold number of calories burned, etc.”).
However, Roberts does not explicitly disclose each level of activity in the plurality of levels of activity corresponds to a different set of user activities, and each user activity in the  with an application executing on an actor device. Rather, Robert’s “levels” are akin to thresholds for the same activity.
But, Marquet discloses determining a first level of activity from a plurality of levels of activity, wherein each level of activity in the plurality of levels of activity corresponds to a different set of user activities, and each user activity in the different set of user activities comprises a user interaction with an application executing on an actor device (Abstract, “first communications equipment reading on “an actor device” and [0015]-[0016], particularly, “each criteria may be chosen from a group comprising at least a type of the application used, a location where the application is used, a time of use of the application, a duration of the use of the application, and a frequency of use of the application… a first level of respect may correspond to a use fully respecting the contract, a second level of respect may correspond to a use that is near to do not respect the contract, and a third level of respect may correspond to a use that does not respect the contract; the notification may be intended for triggering the display of an icon either in a green colour when it represents the first level of respect, or in an orange colour when it represents the second level of respect, or else in a red colour when it represents the third level of respect”)
in response to determining that the first user activity satisfies the first level of activity, producing, at an actor device, an activity notification that includes information related to the user activity (Abstract and [0018], particularly, “its first control means may be arranged for determining reason(s) of a notification, representative of a level of respect corresponding to a use that either is near to do not respect the contract or does not respect the contract, on request of the first user, and then for triggering the display of a message explaining the determined reason(s) on a screen of the first communication equipment”) and 

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Roberts and Marquet in order to monitor the usage of certain applications in greater detail on certain devices.
But the combination of Roberts and Marquet does not explicitly disclose (emphasis added) the different set of user activities comprises a different type of user interaction. That is, Marquet discloses a different set of user activities but those are not necessarily a different type of user interaction.
However, Schropfer discloses determining a first level of activity from a plurality of levels of activity, wherein each level of activity in the plurality of levels of activity corresponds to a different set of user activities, and each user activity in the different set of user activities comprises a different type of user interaction with an application executing on an actor device ([0048], particularly, “It can also refer to supervision or control by an individual with a higher trust level over an individual with a lower trust level, where trust level is a parameter indicating the extent to which a user is trusted to perform an online activity, “ [0052], particularly, “The user can desire to authenticate on, or otherwise obtain one or more levels of access from, a third-party server 150. Third-party server 150 can comprise a popular social media website such as Twitter.RTM., a digital commerce website such as Amazon.RTM., or any other website or 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Roberts and Marquet with Schropfer in order to monitor and restrict the use of particular application with finer granularity remotely.

As to claims 10 and 19, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

 As to claim 2, the combination of Roberts, Marquet, and Schropfer discloses the activity notification comprises text data describing the user activity (Roberts, Figs. 3 and 4) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

 As to claim 3 and 11, the combination of Roberts, Marquet, and Schropfer discloses the activity notification comprises text data comprising at least one of an actor name, an application activity name, an application name, and an application type (Roberts, Figs 3 and 4) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 4 and 12, the combination of Roberts, Marquet, and Schropfer discloses the activity notification further comprises image data comprising an icon or color representing the first application (Roberts, Figs 3 and 4) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 5, the combination of Roberts, Marquet, and Schropfer discloses the activity notification is transmitted to the observer device via a wireless connection (Roberts, [0007]) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 6, the combination of Roberts, Marquet, and Schropfer discloses the actor device comprises a mobile device or wearable device (Roberts, [0056]) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 7, the combination of Roberts, Marquet, and Schropfer discloses determining the first level of activity comprises receiving a selection of the first level of activity indicating a granularity level of user activities to be shared (Marquet, [0015]-[0016], particularly, “each criteria may be chosen from a group comprising at least a type of the application used, a location where the application is used, a time of use of the application, a duration of the use of the application, and a frequency of use of the application… a first level of respect may correspond to a use fully respecting the contract, a second level of respect may correspond to a use that is near to do not respect the contract, and a third level of respect may correspond to a use that does not respect the contract; the notification may be intended for triggering the display of an icon either in a green colour when it represents the first level of respect, or in an orange colour when it represents the second level of respect, or else in a red colour when it 

As to claim 13, the combination of Roberts, Marquet, and Schropfer discloses storing, at the actor device, an activity table that includes the plurality of levels of activity, each level of activity mapping to a different set of user activities; receiving a selection of the first level of activity that maps to a first set of user activities in the activity table; and producing the activity notification only upon determining that the user activity is included in the first set of user activities (Marquest, [0015]-[0016]) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 20, the combination of Roberts, Marquet, and Schropfer discloses an observer device comprising: an observer memory that includes an observer engine; and an observer processor that is coupled to the observer memory and, upon executing the observer engine, is configured to: receive the activity notification via a wireless connection; and display the activity notification (Roberts, Figs. 3, 4 and [0073]-[0075]) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

As to claim 23, the combination of Roberts, Marquet, and Schropfer discloses each level of activity in the plurality of levels of activity indicates a different granularity level of user activities to be shared in the activity notification (Marquet, [0015]-[0016], particularly, “each criteria may be chosen from a group comprising at least a type of the application used, a location where the application is used, a time of use of the application, a duration of the use of the application, and a frequency of use of the application… a first level of respect may correspond to a use fully respecting the contract, a second level of respect may correspond to a use that is near to do not 

As to claim 24, the combination of Roberts, Marquet, and Schropfer discloses the first level of activity corresponds to a first set of user activities; and determining that the user activity satisfies the first level of activity comprises determining that the first set of user activities includes the user activity (Marquet, [0015]-[0016], particularly, “each criteria may be chosen from a group comprising at least a type of the application used, a location where the application is used, a time of use of the application, a duration of the use of the application, and a frequency of use of the application… a first level of respect may correspond to a use fully respecting the contract, a second level of respect may correspond to a use that is near to do not respect the contract, and a third level of respect may correspond to a use that does not respect the contract; the notification may be intended for triggering the display of an icon either in a green colour when it represents the first level of respect, or in an orange colour when it represents the second level of respect, or else in a red colour when it represents the third level of respect”) and would have been obvious to combine for the same reasons outlined in claim 1’s rejection.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Marquet, and Schropfer in view of Tang et al (US Pub. No. 2009/0143056), hereafter, “Tang.”

As to claim 8, the combination of Roberts, Marquet, and Schropfer discloses the parent claim but does not explicitly disclose the information related to the first user activity included in the activity notification is based on the distance between the actor device and the observer device.  However, Tang discloses information related to a first user activity included in an activity notification is based on the distance between an actor device and an observer device ([0051]-[0052]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Roberts, Marquet, and Schropfer with Tang in order to provide users relevant information for nearby activity.

As to claim 16, the combination of Roberts, Marquet, and Schropfer discloses the parent claim storing at the actor device an activity table that includes the plurality of levels of activity, each level of activity mapping to a different set of user activities and producing the activity notification only upon determining that the user activity is included in the first set of user activities (Marquet, [0015]-[0016]]) but does not disclose determining the first level of activity based on a distance between the actor device and the observer device, the first level of activity mapping to a first set of user activities in the activity table.  However, Tang discloses determining a first level of activity based on a distance between an actor device and an observer device, the first level of activity mapping to a first set of user activities in the activity table; and producing the activity notification only upon determining that the user activity is included in the first set of user activities ([0051]-[0052], different relative distances produce different notifications at a receiving device (“observer device”) and may be further “user configurable, threshold dependent, and so forth” (i.e. “a granularity level of user activities); see also [0035]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Marquet, and Schropfer in view of what was well known in the art prior to the effective filing of the application.

As to claim 15, the combination of Roberts, Marquet, and Schropfer discloses the parent claim but does not disclose receiving a backchannel notification from the observer device indicating that the at least one interactive item was selected.  However, Official Notice is taken (see MPEP 2144.03) that a backchannel notification from a device indicating that the at least one interactive item was selected was a well-known and common practice in the art prior to the effective filing date of the application and would have been obvious to use in combination with Roberts, Marquet, and Schropfer as a means to keep users informed about the activities of other users.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Marquet, and Schropfer in view of Kuchoor (US Pub. No. 2015/0032686).

As to claim 17, the combination of Roberts, Marquet, and Schropfer discloses the parent claim but does not disclose the observer device includes a viewing component for viewing a user of the actor device and displaying the activity notification.  However, Kuchoor discloses an observer device includes a viewing component for viewing a user of an actor device and displaying an activity notification ([0115], picture of sharing user (“a user of an actor device”) is 

As to claim 18, the combination of Roberts, Marquet, Schropfer, and Kuchoor discloses the viewing component displays the activity notification as an overlay proximate to the user of the actor device (Roberts, Figs. 3 and 4 and Kuchoor, [0115]) and would have been obvious to combine for the same reasons outlined in claim 17’s rejection.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Marquet, and Schropfer in view of Adan et al (US Pub. No. 2002/00067338), hereafter, “Adan.”

As to claim 21, the combination of Roberts, Marquet, and Schropfer discloses the parent claim but does not disclose the activity notification comprising the at least one interactive item comprising at least one of a hyperlink and an interactive webpage. However, Adan discloses producing, at an actor device, an activity notification that includes information related to a user activity, wherein the activity notification comprises at least one interactive item, the at least one interactive item comprises at least one of a hyperlink and an interactive webpage ([0037], particularly, "The remote peripheral device 307 can be set to receive display information that may have been part of the domain of the main display unit 207 in conventional computer system environments... Also, the remote peripheral device 307 could receive display information normally associated with the task bar, system messages and notification of events (e.g., time, power status, email and messaging notification, printer information, volume control, 

As to claim 22, the combination of Roberts, Marquet, and Schropfer discloses the parent claim but does not disclose the activity notification comprises at least one interactive item comprising a weblink to a corresponding webpage, the method further comprising: receiving, at the observer device, a user selection of the weblink; and displaying, at the observer device, the corresponding webpage. However, Adan discloses an activity notification comprises at least one interactive item comprising a weblink to a corresponding webpage, the method further comprising: receiving, at the observer device, a user selection of the weblink; and displaying, at the observer device, the corresponding webpage (Figs. 6, 7 and [0057]-[0058]; particularly, “getAbstractURL” and “open(AbstractURL)” after activation of read or view story on the remote peripheral device (“the observer device”)). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Roberts, Marquet, and Schropfer with Adan in order to present relevant information in a user friendly manner to interested parties.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2452